Citation Nr: 1743747	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  04-16 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the debt resulting from the payment of educational assistance benefits to the Veteran in the amount of $6,390.00 was properly created.


REPRESENTATION

Veteran represented by:	Donald C. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel






INTRODUCTION

The Veteran served on active duty from September 1978 to September 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2003 administrative decision by the Department of Veteran Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma.  The Veteran appealed this decision to the Board and, in October 2010, the Board issued a decision determining the debt resulting from payment of education benefits to the Veteran in the amount of $6,390.00 had been properly created.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in March 2014, issued a Memorandum Decision vacating the October 2010 Board decision and remanding the appeal for further consideration.  In April 2015, the Board issued another decision determining that the debt due to payment of education benefits in the amount of $6,390.00 had been properly created.  The Veteran again appealed to the Court.  In May 2017, the Court issued a memorandum decision reversing the Board's April 2015 decision and returning the matter to the Board.


FINDING OF FACT

In a May 2017 Memorandum Decision, the Court reversed the Board's April 2015 decision and directed the Board to enter a finding that the debt resulting from VA's payment of education benefits in the amount of $6,390.00 to the Veteran was not properly created.


CONCLUSION OF LAW

The debt created by VA's payment of educational assistance benefits to the Veteran in the amount of $6,390.00 is not valid.  38 U.S.C.A. §§ 3002, 3011 (West 2014); 38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.7153 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted, an April 2015 decision, the Board determined that the debt created by VA's payment of $6,390.00 of education benefits to the Veteran had been properly created.  In May 2017, the Court reversed the Board's April 2015 decision, noting that its determination regarding debt validity was clearly erroneous and must be overturned.  This decision effectuates the Court's order reversing the Board's April 2015 decision: the debt in the amount of $6,390.00 was not validly created.

ORDER

The debt created as the result of VA's payment to the Veteran for educational assistance benefits in the amount of $6,390.00 is not valid; the appeal is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


